Case 19-01814-LMI Doci1 Filed 11/05/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

 

In re: Case No. 78-16314-LMl
LA CAPITAL DE LA FRUTA I, INC.,
Chapter 7
Debtor.
/
DREW M. DILLWORTH AS CHAPTER 7
TRUSTEE,
Plaintiff, Adv. Pro. No.

-VS-

SEA LAND DISTRIBUTOR, INC.,

Defendant.

COMPLAINT

COMES NOW, DREW M. DILLWORTH as Chapter 7 Trustee (hereinafter

“Trustee”) in the above-styled matter, and sues the Defendant, SEA LAND

DISTRIBUTOR, INC., (hereinafter “Defendant”), and states the following in support

hereof:
1. Debtor, La Capital de la Fruta |, Inc., filed a voluntary petition under
Chapter 7 of Title 11 of the United States Code on the 25" day of
May 2018.
2. The Plaintiff, Drew M. Dillworth as Chapter 7 Trustee (“Trustee”) of

the Bankruptcy Estate of La Capital de la Fruta I, Inc., is the duly-

appointed and permanent Chapter 7 Trustee of the Bankruptcy
Estate of La Capital de la Fruta I, Inc., in Parent Case No. 18-16314-

LMI (the “Bankruptcy Case’).
Case 19-01814-LMI Doc1 Filed 11/05/19 Page 2 of 10

3. This Court has jurisdiction over this matter, venue is proper in this
Court and all parties hereto are sui juris.

4. At ali times material, Armando Aguilar (“Principal”) was the president
and sole owner of the Debtor.

5. Principal was also operating various other businesses at the same
time he operated the Debtor. These businesses were: El Rey Del
Sabor Inc. (“El Rey”); Armando Aguilar Inc. “AAI’); USA American
Transport Inc. (“USAT”); and, Fritanga Y Raspaderia Nica II Y
Tortilleria Corp. (“Fritanga’”).

6. Principal would, from time-to-time, pay his personal debts, acquire
personal property, and paying the business debts of El Rey, AAI,
USA and Fritanga from Debtor's bank accounts. However, none of
these payments or transfers benefited the Debtor.

7. Debtor was insolvent at all times material, as the Debtor: was not
paying its debts as they generally came due at the time of each of
the sued-upon Transfers herein; was involved in litigation as a
defendant; and, otherwise had liabilities which exceeded the true
value of its assets.

8. Between March and September, 2015, Debtor paid or transferred
the sum of $58,403.34 (the “Transfers”) from Debtor's account to
the Defendant -- as identified on the attached Exhibit “A”.

9. Prior to filing this lawsuit, the Trustee served a demand letter (Exhibit
“B”) on the Defendant requesting evidence for the basis of the sued
upon Transfers herein; and, said Defendant did not respond.

10. The records! of the Debtor do not reflect that the Debtor was ever
obligated to Defendant for any form of debt to Defendant.

11. All of the above referenced Transfers were not for the benefit of the
Debtor, and Debtor did not receive reasonably equivalent value in

exchange for any of the Transfers.

 

' Debtor did not provide records to the Trustee reflecting any basis for the transfers sued upon herein.
Case 19-01814-LMI Doci1 Filed 11/05/19 Page 3 of 10

COUNT | - FRAUDULENT TRANSFERS (Fla. Stat. Sec. 726.106(1))

12.

13.

14,

15,

16.

17,

18.

Paragraphs 1 through 11 (and all subparts) are herein re-averred and
re-alleged.

The Transfers identified on Exhibit “A” hereto were paid from the
Debtor's account and were property of the Debtor, and paid to
Defendant.

The above-referenced Transfers were transfers of property of the
Debtor, an interest in property of the Debtor, or an obligation incurred
by the Debtor, that were made or incurred within four years before
the date of the filing of the bankruptcy petition.

The Debtor received less than reasonably equivalent value in
exchange for such Transfers.

At the time of each of the Transfers, the Debtor had creditors whose
claims arose prior to the Transfers.

Debtor was insolvent at the time of the sued-upon Transfers, or
became insolvent at the time of the sued-upon transfers.

The Trustee is entitled to recover the Transfers, or value thereof, plus

pre-judgment and post-judgment interest thereon.

WHEREFORE, the Trustee demands (pursuant to 11 U.S.C. Sec.’s 544, 550 and
551; and Fla. Stat. Ch. 726) judgment in his favor awarding him the recovery of the

Transfers, plus pre- and post-judgment interest, and such other relief which this Court

deems equitable and just.

COUNT II - FRAUDULENT TRANSFERS (Fla. Stat. Sec. 726.105(1)(b))

19.

20.

Paragraphs 1 through 11 (and all subparts) are herein re-averred
and re-alleged.

The Transfers identified on Exhibit “A” hereto were paid from the
Debtor's account and were property of the Debtor, and were paid to
Defendant.
21.

22.

23.

24.

25.

Case 19-01814-LMI Doci Filed 11/05/19 Page 4of10

The above-referenced Transfers were transfers of property of the
Debtor, an interest in property of the Debtor, or an obligation
incurred by the Debtor, that were made or incurred before the date
of the filing of the bankruptcy petition.

Claims of creditors of the Debtor arose prior to and after the

Transfers being made by the Debtor to Defendant.

Each of the Transfers were made without the Debtor having

received reasonably equivalent value in exchange for said

Transfers, and the Debtor:

a. was engaged or was about to engage in a business or a
transaction for which the remaining assets of the Debtor were
unreasonably small in relation to the business or transaction:
or

b. intended to incur, or believed or reasonably should have
believed that they would incur, debts beyond their ability to
pay as said debts became due.

Debtor was insolvent at the time of the sued-upon Transfers, or

became insolvent at the time of the sued-upon Transfers.

The Trustee is entitled to recover the Transfers, or value thereof, plus

pre-judgment and post-judgment interest thereon.

WHEREFORE, the Trustee demands (pursuant to 11 U.S.C. Sec.’s 544, 550 and
551; and Fla. Stat. Ch. 726) judgment in his favor awarding him the recovery of the

Transfers, or value thereof, plus pre- and post-judgment interest, and such other relief

which this Court deems equitable and just.

26.

COUNT Ill—UNJUST ENRICHMENT

AGAINST DEFENDANT RELATING TO THE TRANSFERS

Paragraphs 1 through 11 (and all subparts) are herein re-averred

and re-alleged.
Case 19-01814-LMI Doci1 Filed 11/05/19 Page 5 of 10

27. Debtor made the Transfers identified on Exhibit “A”

attached hereto in the amount of $58,403.34 to Defendant.
28. Debtor conferred a benefit on Defendant by virtue of the Transfers.
29. Defendant voluntarily accepted and retained the benefit conferred,

which were the Transfers.

30. Debtor received nothing in return from Defendant for the Transfers
and otherwise no benefit (directly or indirectly).

31. The circumstances render Defendant’s retention of the Transfers,
which was the benefit conferred on Defendant by Debtor,
inequitable unless Defendant pays the Trustee the value of the
Transfers.

32. Defendant was unjustly enriched by virtue of the Transfers.

WHEREFORE, the Trustee respectfully requests the Court to enter a Judgment:
A) Granting money damages in the amount of the Transfers to Trustee, plus pre- and
post-judgment interest, and reasonable attorneys’ fees and expenses, to the extent
permissible by applicable law, to Trustee; and,

B) Granting such other and further relief as may be equitable and just.

| HEREBY CERTIFY that | am admitted to the Bar of the United States District
Court for the Southern District of Florida and | am in compliance with the additional
qualifications to practice in this Court as set forth in Local Rule 2090-1(A).

Respectfully submitted,

JAMES B. MILLER, P.A.
Trustee’s Counsel

19 West Flagler Street, Suite 416
Miami, Florida 33130

Telephone: (305) 374-0200
Facsimile: (305) 374-0250

jom@title1 law.com

By: is/
JAMES B. MILLER, ESQ.
Fla. Bar No. 0009164
PWN eR

Case 19-01814-LMI

Doc 1 Filed 11/05/19 Page 6 of 10

 

Exhibit “A”
Sea Land
Distributors

Debit/Ck Date Amount Acct.
1164 9/30/2015 $10,000.00 9471
1055 8/11/2015 $10,000.00 9471
1084 6/30/2015 $15,000.00 9471
1012 3/13/2015 $23,403.34 9471

total 558,403.34
Case 19-01814-LMI Doci1 Filed 11/05/19 Page 7 of 10

Exhibit “B”
Admitted:

--Florida Bar

-Federai District Courts
(Middle and Southern Districts
of Florida)

Mernber:

--Bankrupicy Bar, Southern
District of Florida

--Federal Bar Association

Case 19-01814-LMI Doc1 Filed 11/05/19

JAMES B. MILLER
ATTORNEY AT LAW
19 WEST FLAGLER ST.

SUITE 476
MIAMI, FL 33730

Page 8 of 10

TELEPHONE (305) 374-0200
TELECOPIER (305) 374-0250

JAMES B. MILLER
jbm@title7 tlaw.com

October 15, 20718

Via Mail:

Sea Land Distributor, Inc.

Attn: Reinaldo Diaz as Registered Agent
2126 N.W. 21° Street

Miami, FL 33142

Re: In re; La Capital de la Fruta I, INC., Case No. 18-16314-LMI

Dear Mr. Diaz,

On May 25", 2018 La Capital de la Frata I, Inc. (“Debtor”) filed a voluntary bankruptcy
petition under Chapter 7 of Title 11 of the United States Code. My client, Drew M. Dillworth, is
the duly appointed, permanent Chapter 7 bankruptcy trustee in this Case.

The purpose of this letter is to inquire about certain transfers made by the Debtor to you
totaling $58,403.34. Based upon the information available to us, together with our understanding
of the nature of the Debtor’s financial affairs during the applicable time period, it appears that
the transfers identified on the list attached hereto as exhibit “A” are avoidable and recoverable
under 11 U.S.C. § 544 and 548, Chapter 726 of the Florida Statutes and/or the theory of unjust

enrichment under Florida law.

Notwithstanding the foregoing, we understand that the Debtor’s records may not be
complete. Therefore, we are interested in receiving any documents that may support any defense
you may have in this matter. Please provide any such documents on or before fourteen (14)
calendar days from the date of this letter. We are requesting a documented explanation of the

transfers referenced on the attached spreadsheet so that we can more fully evaluate the Debtor’s
Case 19-01814-LMI Doci1 Filed 11/05/19 Page 9 of 10

October 15, 2018
Page 2

bankruptcy estate’s potential claims and any potential defenses before commencing formal

litigation. Your timely response to this letter will therefore be greatly appreciated.

Please contact us should you have any questions or concerns. Thank you.

f

 

JBM/AS
Case 19-01814-LMI Doc1 Filed 11/05/19 Page 10 of 10

October 15, 2018

 

Page 3
Exhibit “A”
Sea Land
Distributors

Debit/Ck Date Amount Acct.
1 1164 9/30/2015 $10,000.00 9471
2 1055 8/11/2015 $10,000.00 9471
3 1084 6/30/2015 $15,000.00 9471
4 1012 3/13/2015 $23,403.34 9471

total $58,403.34
